Citation Nr: 1533027	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 16, 2010.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The frequency, severity and duration of the Veteran's PTSD symptoms more closely resemble the criteria for a 70 percent rating when considering his severe impairment of mood which affected his ability to function appropriately, suicidal ideation, and GAF scores.

2. Prior to July 16, 2010, the Veteran was service-connected for PTSD, rated 70 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated non-compensable.

3. Prior to July 16, 2010, the Veteran's service-connected disabilities did not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2. The criteria for entitlement to a TDIU prior to July 16, 2010 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.321, 4.16, 4.19 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an increased evaluation for PTSD and for TDIU arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained service treatment records as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf. 

VA examinations were provided in July 2009 and May 2012.  Both VA examiners reviewed the claims file, interviewed the Veteran, and provided a detailed report describing the Veteran's symptoms.  Therefore, the examination reports are adequate for rating purposes. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.    § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's PTSD has been assigned a 50 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Under Diagnostic Code 9411, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Prior to August 4, 2014, the nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

The Board observes 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV.  The Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims (Court), or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) ("where [a] law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to [the] appellant should . . . apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so").  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, only the version of 38 C.F.R. § 4.130 effective prior to August 4, 2014, applies and any evaluation of the Veteran's disability prior to August 4, 2014, must consider the criteria established in the DSM-IV.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

VA treatment records indicate that in February 2008, the Veteran reported heightened anxiety, reaction to various triggers, and avoidance behaviors.  He denied problems with anger and denied significant problems with nightmares.  He was at the end stages of a divorce but had good relationships with his three sons.  The Veteran presented with highly dysphoric mood and anxious affect.  He immediately teared up at the beginning of the interview and appeared to use intense internal force to maintain composure.  He maintained overcontrolled affect during interview.  The provider did not observe delusional thought process or audio or visual hallucinations.  The Veteran denied homicidal and suicidal ideation.  He experienced suicidal ideation during a past depressive episode about 2 years ago, but denied any past suicidal attempts.  A GAF score of 55 was assigned.

VA treatment records dated June 2009 show the Veteran reported having intrusive memories and said memories were triggered when he visited the VA hospitals or clinics.  He endorsed symptoms of intrusive memories, flashbacks, and sleep disturbance.  He was emotional when discussing PTSD and struggled to contain his emotions.  He also endorsed avoidance behaviors, loss of interest in activities, isolative behaviors, emotional numbness, irritability and anger, difficulty concentrating, hypervigilance, and hyper-startle response.  The Veteran presented with highly dysphoric mood and tearful affect and tried hard to contain is emotions.  The Veteran denied homicidal and suicidal ideation and denied past attempts of suicide.  A GAF score of 52 was assigned.

The Veteran had a VA examination in July 2009.  He reported mild depression in reaction to his medical problems and chronic pain.  His pain prevented him from working out on a daily basis, but he was active helping with chores on the ranch where he lived with his girlfriend.  He had 3 sons from a prior marriage and had good relationships with all of them.  Since he left his job in 2006 the Veteran had grown socially isolated.  He preferred to avoid social interactions and was not a member of any club or other organization.  The examiner noted that the Veteran was tense, had inappropriate affect, and sleep impairment.  He said he would wake after a few hours of sleep due to pain.  He denied having nightmares but said he is "always half-way awake, with movies of scenes from Vietnam playing."  See July 2009 VA examination, page 7.  He reported having had thoughts of suicide and stated that because of his thoughts, he dismantled his weapons and locked them up.  The examiner observed that the Veteran was frequently tearful and cried easily in response to any reminders of his time in Vietnam.

The Veteran's symptoms included recurrent and intrusive distressing recollections of the event; acting or feeling as if the traumatic event were recurring; and intense psychological distress and physiological reactivity at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  Also noted was persistent effort to avoid reminders of the trauma; markedly diminished interest or participation in activities; feelings of estrangement from others; restricted range of affect; and sense of foreshortened future.  He also had sleep difficulty, hypervigilance, and exaggerated startle response.  The examiner stated that the symptoms were moderate to severe in degree.  The Veteran stated that he was unemployed due to physical problems.  He did not contend that his employment was due to his PTSD.  The GAF score was 50.  The examiner found that the PTSD symptoms caused reduced reliability and productivity and that he began having serious symptoms when he had back surgery, followed by several other surgeries.  The examiner stated that it was doubtful that he could sustain stable employment at this time in his life because of the combined adverse effects of his medical problems, chronic pain, and PTSD.

VA treatment records dated November 2009 show the Veteran's mood was somewhat depressed with congruent affect.  He denied current suicidal and homicidal intent and plan.  See VA treatment record dated November 10, 2009.  A few days later, he continued to deny having suicidal or homicidal ideation.  His mood was somewhat anxious while his affect was tearful but congruent with the content of the discussion.  See VA treatment record dated November 17, 2009.  Another record shows he did not have suicidal or homicidal ideation.  His mood was depressed and his affect was tearful at times but congruent with mood and topic of discussion.  See VA treatment record dated November 24, 2009.  A VA PTSD assessment dated December 2009 show a GAF score of 60.

In his VA substantive appeal, VA Form 9, dated June 2010, the Veteran reported that he had problems with his subcontractors in 2006 when he was still working.  He reported that he did not communicate much with family members and was withdrawn, preferring to live alone in isolation on his ranch.  He did not associate with neighbors and had no friends.  He also expressed having survivors guilt and thoughts of suicide to relieve his pain. 

VA treatment records indicate that in July 2010, the Veteran reported having intrusive thoughts, nightmares two or three times a week, sleep problems, difficulty with social interactions, and desire to isolate.  He denied having suicidal ideation.  He said his mood was depressed.  The provider observed that the Veteran's mood was down but was not totally depressed.  His affect was apprehensive, mildly restricted range, but generally mood-congruent. 

In September 2010, the Veteran said his mood had been more positive.  He felt less irritable overall.  He had continued intrusive thoughts, nightmares, and desire to isolate.  The provider stated that his mood was better, ranging from a 6 to7 on a scale to 10.  His affect was somewhat apprehensive, had fuller range, and was mood-congruent.  He denied suicidal and homicidal ideation.  

In February 2012, the Veteran sent an electronic mail message to providers with indications of suicidal intent.  During subsequent treatment appointments, he indicated that he should not have sent the message and that he had no intent to end his life.  In March 2012, a GAF score of 55 was assigned.  In April 2012, he denied suicidal and homicidal ideation but reported having suicidal ideation about one to two times per week.  He described suicidal ideation being triggered by his physical limitations and chronic pain.

The Veteran had another VA examination in May 2012.  Veteran's family circumstances had not changed significantly since his previous VA examination.  He lived with his girlfriend of 5 years but said that he was irritable with her at times and became "snappy," but not physically aggressive.  He applied for a couple of part-time jobs but was not hired.  The examiner observed that in March 2012, the Veteran voiced suicidal ideation in response to high pain levels.  After evaluation, it was determined that he was not actively suicidal.  Veteran reported that he had intermittent suicidal ideation, but had no current intent or plan.  He expressed intense psychological distress and physiological reactivity at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event; efforts to avoid activities, places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; and sense of a foreshortened future.  Symptoms also included irritability or outbursts of anger, difficulty concentrating, exaggerated startle response, depressed mood, anxiety, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner opined that the Veteran's PTSD diagnosis alone would not preclude him from gaining substantially gainful employment; however, his increased depressive symptomatology as related to his PTSD diagnosis as well as his medical issues would cause him reduced reliability and productivity on the job.  The examiner found that the PTSD symptoms caused reduced reliability and productivity and assigned a GAF score of 56.

In October 2012, he reported that his mood was "okay" while displaying broad range of affective responses, ranging from dysphoric to jovial.  He closed his eyes on several occasions during the session when talking about combat.

In September 2013, he reported that he still lacked interest in recreational activities and socialization.  He noted intrusive thoughts and feelings of guilt.  He denied suicidal or homicidal ideations, intent and plan.  He reported "okay" mood, while displaying broad affect.  A GAF score of 57 was assigned.

In November 2013, the Veteran reported doing pretty good while displaying some signs of psychomotor retardation.  He had difficulty maintaining an eye contact, often closing his eyes when talking.  His speech was interrupted and slightly lower in speed and volume.  In April, May and June 2014, the Veteran primarily reported that he was doing well when asked about his mood, while displaying euthymic affect.

The Board has reviewed all of the evidence and finds that an initial disability rating of 70 percent is warranted.  While many of the Veteran's symptoms are addressed under the criteria for a 50 percent rating, the Board finds that the frequency, severity and duration of his symptoms cause serious impairment.  As noted by VA providers in 2008 and 2009, the Veteran struggled to keep his composure during his appointments, thus supporting a finding that his depression or impaired mood affected his ability to function appropriately.  During his July 2009 VA examination, he indicated that he socially isolated and avoided stressful social situations.  He also reported suicidal ideation and that he had to lock his weapons in a safe place.  Moreover, the examiner found that the Veteran began having serious symptoms when he had back surgery, followed by several other surgeries.  Also supporting the 70 percent rating is his June 2010 substantive appeal in which he indicated continued suicidal ideation as well as his correspondence to VA providers in February 2012 indicating suicidal ideation.  Finally, the Board observes that GAF scores have ranged primarily between 50 and 56, indicating moderate to severe symptoms.  Consequently, the Board finds that the severity of the Veteran's PTSD symptoms more closely approximates the criteria for a 70 percent rating.

A total rating is not warranted for the Veteran's PTSD because the frequency, severity and duration of his symptoms do not cause total occupational and social impairment.  Throughout the pendency of his claim, his judgment and thought processes have been normal, his behavior appropriate, and he has been able to perform activities of daily living.  While he expressed suicidal ideation, he has not expressed intent, plan, or attempts.  Moreover, the VA examiners found that while PTSD symptoms would impact employment, his PTSD symptoms alone would not preclude employment.  As such, the Board finds that a total rating is not supported by the evidence.

In summary, the evidence supports the assignment of a 70 percent rating for the Veteran's PTSD.  Staged ratings are not warranted.  See Fenderson v, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

III. Extraschedular Consideration

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Further, the Veteran has not alleged that the schedular criteria are inadequate.  In short, there is nothing in the record to indicate that the service-connected PTSD causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration is not warranted.

IV. TDIU

In Rice v. Shinseki, 22 Vet. App. 447, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing a rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  While the Veteran filed a formal claim for TDIU in May 2011, he also raised the issue during the pendency of his claim for an increased rating for PTSD.  The Board observes that TDIU was granted from July 16, 2010, which does not encompass the entire pendency of the claim.  Therefore, the Board will address whether TDIU is warranted prior to that date.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage,"  38 C.F.R. § 4.16(b) (2014); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  In determining whether the schedular threshold is met, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable, are considered one disability.  Id.  Disabilities resulting from common etiology or affecting a single body system are also considered one disability.  Id.

Under section 4.16(b) of VA regulations, when a claimant fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service (Director), for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board.  Moreover, where there has been a review by the Director, that determination is subject to review by the Board on appeal.  Anderson v. Shinseki, 22 Vet. App. 423, 277-28 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").

Entitlement to TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

In this case, prior to July 16, 2010, the Veteran was service-connected for PTSD, rated 70 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated non-compensable.  Thus, since he had one disability rated at least 60 percent disabling during this period, he meets the schedular criteria for a TDIU.  The question remains as to whether his disabilities rendered him unable to obtain and maintain substantially gainful employment.

Here, as noted above, the VA examiners found that the Veteran's PTSD alone would not render the Veteran unable to obtain and maintain substantially gainful employment.  The Board reviewed the VA audiology examination report from December 2009.  In this report, the examiner stated that the Veteran's hearing loss and tinnitus had significant effects on employment because they caused difficulty communicating in social situations when there is background noise.  The Veteran had another VA examination in May 2012.  The examiner opined that hearing loss should not render an individual unemployable and that gainful employment may be possible with amplification and assistive listening devices.  The Veteran's ability to understand speech was rated as good to excellent in a quiet environment.  The examiner stated that he would have more difficulty with understanding speech in a noisy environment; however, incorporating listening strategies and hearing aids with directional microphones would improve communication.  The examiner also opined that tinnitus is a symptom that should have minimal impact on physical and sedentary employment.  The examiner stated that tinnitus that is considered debilitating is rare and is most often associated with other medical symptoms (i.e. insomnia, depression, cognitive distortion, anxiety, etc), and that it is these manifestations that may lead to unemployability, not the tinnitus itself. 

Consequently, the Board finds that the preponderance of the evidence of record does not establish that the Veteran's PTSD, hearing loss, and tinnitus were of the severity, even when considering the disabilities together, to render him unable to obtain and maintain substantially gainful employment prior to July 16, 2010.  The evidence in this case as it pertains to the claim for entitlement to a TDIU is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted.

Entitlement to a TDIU prior to July 16, 2010 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


